Citation Nr: 1001737	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1971 and from January 1973 to March 1974.  He died 
in December 2003 and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In March 2009, the Board remanded this case for additional 
development.  It has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board observes that the appellant is 
currently in receipt of Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.  This, 
however, does not moot the issue of entitlement to service 
connection for the cause of the Veteran's death.  

The Certificate of Death lists the Veteran's immediate cause 
of death as sudden death associated with chronic hepatitis 
and pancreatitis.  As directed by the previous remand, 
additional development was accomplished regarding whether the 
Veteran's service-connected PTSD contributed to the cause of 
his death.  

In reviewing the claims file, the Board notes that the 
Veteran filed a claim for service connection for hepatitis C, 
which was denied in July 2002.  In a statement received in 
December 2002, the Veteran requested that his case be 
forwarded to a Decision Review Officer (DRO) for review.  It 
appears the RO accepted this as a notice of disagreement and 
a statement of the case was furnished on this issue in March 
2004.  The Board observes that this was following the 
Veteran's death in December 2003.  Thus, the notice of 
disagreement remained pending and the claim regarding 
entitlement to service connection for hepatitis C was not 
finally adjudicated by VA on or before the date of the 
Veteran's death.  See 38 C.F.R. § 3.1000(d)(5) (2009).

Upon the death of a veteran a surviving spouse may be paid 
periodic monetary benefits to which the Veteran was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000 (2009).  Parenthetically, as the 
Veteran's death was prior to December 16, 2003, there is a 
two year limit on accrued benefits.  See Veterans Benefits 
Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).  

The application for accrued benefits must be filed within one 
year after the date of the Veteran's death.  38 C.F.R. § 
3.1000(c).  In this case, the appellant's claim for DIC and 
accrued benefits was received in March 2004.  

In summary, the Board finds there is a pending claim for 
entitlement to service connection for hepatitis C for accrued 
benefits purposes.  Considering that hepatitis was listed as 
an immediate cause of the Veteran's death, a grant of service 
connection for accrued benefits purposes would arguably 
result in a grant of service connection for the cause of 
death.  Accordingly, the RO must adjudicate the accrued 
benefit claim.

In May 2004, following the Veteran's death, the appellant 
submitted a March 2004 statement from Dr. J.T.  This 
statement indicates that the Veteran was his patient for 16 
years and it was his opinion that the acquisition of 
hepatitis C was service related.  Dr. J.T. stated that the 
Veteran had no other possible causes of acquiring hepatitis C 
since Vietnam and the latency of the disease placed its onset 
during his tour of duty.  He noted that the Veteran was 
exposed frequently to blood and other body fluids while 
overseas, that he never was an intravenous drug abuser, and 
had received no blood transfusions.  Dr. J.T. stated that the 
most likely source of the virus was the exposure in Vietnam 
and requested that VA consider hepatitis C as service related 
and as a major contributor to the Veteran's death.  

The Board acknowledges the foregoing opinion.  It is noted, 
however, that the record contains information suggesting a 
long history of polysubstance abuse following service, which 
is a risk factor for hepatitis C.  Therefore, the Board finds 
that a medical opinion should be obtained regarding the 
etiology of the Veteran's hepatitis C.  See 38 U.S.C.A. 
§ 5103A(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Following appropriate VCAA 
notification, the RO/AMC should 
adjudicate the issue of entitlement to 
service connection for hepatitis C for 
accrued benefits purposes based on the 
evidence in the file at date of death.  
See 38 C.F.R. § 3.1000(d)(4).  If 
entitlement to service connection for 
hepatitis C is established for accrued 
benefits purposes, the RO should 
consider whether a grant of entitlement 
to service connection for the cause of 
the Veteran's death is appropriate. The 
appellant is hereby notified that she 
must perfect a timely appeal to any 
denial of entitlement to accrued 
benefits. 

2.  If the benefit sought is not 
granted, the RO/AMC should request a VA 
medical opinion to determine the 
etiology of the Veteran's hepatitis C.  
Based on a review of the claims file to 
include the March 2004 statement from 
Dr. J.T. (located in Volume 2 of the 
claims file), and accepted medical 
principles, the examiner is to opine 
whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that the Veteran's hepatitis C was 
related to active military service or 
events therein.  The examiner should be 
advised that the Veteran was awarded 
the Combat Action Ribbon and 
participation in combat during the 
Vietnam era is established.  In various 
statements, the Veteran reported 
handling many casualties in Vietnam.  
The role that any post-service risk 
factors, to include polysubstance 
abuse, may have played in the 
development of hepatitis C must be 
addressed.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the development requested has 
been completed, the RO/AMC should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
RO/AMC must implement corrective 
procedures at once.  

4.  Upon completion of the above 
requested development and any 
additional development deemed 
appropriate, readjudicate the issue of 
entitlement to service connection for 
the cause of the Veteran's death.  All 
applicable, laws, regulations, and 
theories should be considered.  If the 
benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


